PER CURIAM: *
The Federal Public Defender appointed to represent Misael Andrade-Ortiz (An-drade) has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Andrade received a copy of counsel’s motion but filed no response. Our independent review of the brief and the record discloses no nonfrivo-lous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, coun*665sel is excused from further responsibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.